Citation Nr: 0009723
Decision Date: 04/12/00	Archive Date: 09/08/00

DOCKET NO. 97-15 073               DATE APR 12, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to an increased rating for residuals of a right lateral
meniscectomy, currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) from
an appeal of a rating decision by the St. Petersburg, Florida,
Regional Office (RO) of the Department of Veteran Affairs (VA), in
which the RO declined to increase the disability rating for service
connected right lateral meniscectomy above 10 percent. During the
appeal, the evaluation of this disability was increased to 20
percent, effective from the date of the claim for an increased
evaluation in May 1996. This issue of entitlement to an increased
disability evaluation remains before the Board. Cf AB v. Brown, 6
Vet. App. 35 (1993) (where a claimant has filed a notice of
disagreement as to an RO decision assigning a particular rating, a
subsequent RO decision assigning a higher rating, but less than the
maximum available benefit, does not abrogate the pending appeal).

In a January 1999 decision, the Board denied the veteran's
increased rating appeal. The veteran then appealed the case to the
United States Court of Appeals for Veterans Claims (Court). Based
on a Joint Motion for Remand, the Court vacated the Board's
decision in June 1999, and remanded the case for further
consideration by the Board.

REMAND

As previously referenced, the veteran and VA submitted a Joint
Motion for Remand of the veteran's right knee increased rating
claim following the veteran's appeal of the Board's January 1999
denial of the veteran's right knee increased rating claim. The
Court has ordered the remand of the case, consistent with this
Joint Motion. The parties have agreed that a separate rating should
be considered for arthritis of the fight knee. Since the veteran is
not currently service connected for arthritis, the Board construes
this as a request for a separate claim for service connection for
arthritis under one of two possible scenarios - (1) as part of the
current service connected knee disability or (2) as secondary to
this service connected knee

- 2 -

disability. However, since the RO has not addressed the separate
issue of service connection for right knee arthritis, the case must
be returned to the RO for this determination before a rating can be
assigned for the service connected disability.

The parties have also agreed that the veteran's claim needs a
further assessment of the limitation of motion and functional loss
of the right knee due to pain, in accordance with DeLuca v. Brown,
8 Vet. App. 202 (1995) and 38 C.F.R. 4.40, 4.45 and 4.59.

To ensure full compliance with due process requirements, the case
is REMANDED to the RO for the following action:

1. The RO should adjudicate a separate claim for service connection
for right knee arthritis (1) as part of the current service
connected residuals of right lateral meniscectomy disability; and
if service connection is not established, consider the claim (2) as
secondary to this service connected knee disability. If service
connection is established for arthritis, the RO should rate this
new service connected disability.

2. The RO should then readjudicate the veteran's increased rating
claim for his service connected residuals of a right lateral
meniscectomy, with consideration given to all of the evidence of
record, and any additional medical evidence obtained by the RO
pursuant to this remand. The RO should also specifically address
the extent of the veteran's post- meniscectomy right knee
disability according to functional loss due to pain and 38 C.F.R.
4.40, 4.45, and DeLuca, supra.

3. If the claim is denied in any respect, the appellant and his
representative should be provided with a

- 3 -

supplemental statement of the case and given an opportunity to
reply thereto.

Thereafter, the case should be returned to the Board, if in order.
The appellant need take no action until otherwise notified. The
appellant has the right to submit additional evidence and argument
on the matter or matters the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See the Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical an,d Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

MARY GALLAGHER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

4 -


